
	
		I
		112th CONGRESS
		1st Session
		H. R. 2582
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2011
			Ms. Wilson of Florida
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To ensure the availability and affordability of
		  homeowners’ insurance coverage for catastrophic events.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Homeowners’ Defense Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Title I—National Catastrophe Risk Consortium
					Sec. 101. Establishment; status; principal office;
				membership.
					Sec. 102. Functions.
					Sec. 103. Powers.
					Sec. 104. Nonprofit entity; conflicts of interest;
				audits.
					Sec. 105. Management.
					Sec. 106. Staff; experts and consultants.
					Sec. 107. Federal liability.
					Sec. 108. Authorization of appropriations.
					Title II—Catastrophe Obligation Guarantees
					Sec. 201. Purposes.
					Sec. 202. Establishment of debt guarantee program.
					Sec. 203. Effect of guarantee.
					Sec. 204. Full faith and credit.
					Sec. 205. Fees for guarantees; amount; collection.
					Sec. 206. Payment of losses.
					Sec. 207. Regulations.
					Title III—Reinsurance coverage for eligible State
				programs
					Sec. 301. Program authority.
					Sec. 302. Contract principles.
					Sec. 303. Terms of reinsurance contracts.
					Sec. 304. Maximum Federal liability.
					Sec. 305. Federal Natural Catastrophe Reinsurance
				Fund.
					Sec. 306. Regulations.
					Title IV—Mitigation grant program
					Sec. 401. Mitigation grant program.
					Title V—General provisions
					Sec. 501. Eligible State programs.
					Sec. 502. Study and conditional coverage of commercial
				residential lines of insurance.
					Sec. 503. Study of risk-based pricing and State program
				rates.
					Sec. 504. Definitions.
					Sec. 505. Regulations.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)the United States has a history of
			 catastrophic natural disasters, including hurricanes, tornadoes, flood, fire,
			 earthquakes, and volcanic eruptions;
				(2)although
			 catastrophic natural disasters occur infrequently, they will continue to occur
			 and are predictable;
				(3)such disasters
			 generate large economic losses and a major component of those losses comes from
			 damage and destruction to homes;
				(4)for the majority
			 of Americans, their investment in their home represents their single biggest
			 asset and the protection of that investment is paramount to economic and social
			 stability;
				(5)the United States
			 needs to take and support State actions to be better prepared for and better
			 protected from catastrophes;
				(6)as the risk of
			 catastrophic losses grows, so do the risks that any premiums collected by
			 private insurers for extending coverage will be insufficient to cover future
			 catastrophes, and private insurers, in an effort to protect their shareholders
			 and policyholders (in the case of mutually owned companies), have thus
			 significantly raised premiums and curtailed insurance coverage in States
			 exposed to major catastrophes;
				(7)such effects on
			 the insurance industry have been harmful to economic activity in States exposed
			 to major catastrophes and have placed significant burdens on residents of such
			 States;
				(8)Hurricanes
			 Katrina, Rita, and Wilma struck the United States in 2005, causing over
			 $200,000,000,000 in total economic losses, and insured losses to homeowners in
			 excess of $50,000,000,000;
				(9)the Federal
			 Government has provided and will continue to provide resources to pay for
			 losses from future catastrophes;
				(10)when Federal
			 assistance is provided to the States, accountability for Federal funds
			 disbursed is paramount;
				(11)the Government
			 Accountability Office or other appropriate agencies must have the means in
			 place to confirm that Federal funds for catastrophe relief have reached the
			 appropriate victims and have contributed to the recovery effort as efficiently
			 as possible so that taxpayer funds are not misspent and citizens are enabled to
			 rebuild and resume productive activities as quickly as possible;
				(12)States that are
			 recipients of Federal funds must be responsible to account for and provide an
			 efficient means for distribution of funds to homeowners to enable the rapid
			 rebuilding of local economies after a catastrophic event without unduly
			 burdening taxpayers who live in areas seldom affected by natural
			 disasters;
				(13)State insurance
			 and reinsurance programs can provide a mechanism for States to exercise that
			 responsibility if they appropriately underwrite and price risk, and if they pay
			 claims quickly and within established contractual terms;
				(14)making available
			 Federal guarantees to enhance the capability of eligible State programs to
			 issue debt will minimize the exposure of State and Federal taxpayers who
			 otherwise may bear the consequences of underfunded programs or under-insured
			 communities following catastrophic events, especially during today’s historic
			 market turmoil; and
				(15)it is the proper
			 role of the Federal Government to prepare for and protect its citizens from
			 catastrophes and to facilitate consumer protection, victim assistance, and
			 recovery, including financial recovery.
				(b)PurposesThe purposes of this Act are to establish a
			 program to provide Federal support for State-sponsored insurance programs to
			 help homeowners prepare for and recover from the damages caused by natural
			 catastrophes, to encourage mitigation and prevention for such catastrophes, to
			 promote the use of private market capital as a means to insure against such
			 catastrophes, to expedite the payment of claims and better assist in the
			 financial recovery from such catastrophes.
			INational
			 Catastrophe Risk Consortium
			101.Establishment;
			 status; principal office; membership
				(a)EstablishmentThere
			 is established an entity to be known as the National Catastrophe Risk
			 Consortium (in this title referred to as the
			 Consortium).
				(b)StatusThe
			 Consortium is not a department, agency, or instrumentality of the United States
			 Government.
				(c)Principal
			 officeThe principal office and place of business of the
			 Consortium shall be such location within the United States determined by the
			 Board of Directors to be the most advantageous for carrying out the purpose and
			 functions of the Consortium.
				(d)MembershipAny State that has established a
			 reinsurance fund or has authorized the operation of a State residual insurance
			 market entity, or State-sponsored provider of natural catastrophe insurance,
			 shall be eligible to participate in the Consortium.
				102.FunctionsThe Consortium shall—
				(1)work with all States, particularly those
			 participating in the Consortium, to gather and maintain an inventory of
			 catastrophe risk obligations held by State reinsurance funds, State residual
			 insurance market entities, and State-sponsored providers of natural catastrophe
			 insurance;
				(2)at the discretion
			 of the affected members and on a conduit basis, issue securities and other
			 financial instruments linked to the catastrophe risks insured or reinsured
			 through members of the Consortium in the capital markets;
				(3)coordinate
			 reinsurance contracts between participating, qualified reinsurance funds and
			 private parties;
				(4)act as a
			 centralized repository of State risk information that can be accessed by
			 private-market participants seeking to participate in the transactions
			 described in paragraphs (2) and (3) of this section;
				(5)establish a
			 catastrophe risk database to perform research and analysis that encourages
			 standardization of the risk-linked securities market;
				(6)perform any other
			 functions, other than assuming risk or incurring debt, that are deemed
			 necessary to aid in the transfer of catastrophe risk from participating States
			 to private parties; and
				(7)submit annual reports to Congress
			 describing the activities of the Consortium for the preceding year, and the
			 first such annual report shall include an assessment of the costs to States and
			 regions associated with catastrophe risk and an analysis of the costs and
			 benefits, for States not participating in the Consortium, of such
			 nonparticipation.
				103.PowersThe Consortium—
				(1)may make and
			 perform such contracts and other agreements with any individual or other
			 private or public entity however designated and wherever situated, as may be
			 necessary for carrying out the functions of the Consortium; and
				(2)shall have such
			 other powers, other than the power to assume risk or incur debt, as may be
			 necessary and incident to carrying out this Act.
				104.Nonprofit
			 entity; conflicts of interest; audits
				(a)Nonprofit
			 entityThe Consortium shall be a nonprofit entity and no part of
			 the net earnings of the Consortium shall inure to the benefit of any member,
			 founder, contributor, or individual.
				(b)Conflicts of
			 interestNo director, officer, or employee of the Consortium
			 shall in any manner, directly or indirectly, participate in the deliberation
			 upon or the determination of any question affecting his or her personal
			 interests or the interests of any Consortium, partnership, or organization in
			 which he or she is directly or indirectly interested.
				(c)Audits
					(1)Annual
			 auditThe financial statements of the Consortium shall be audited
			 annually in accordance with generally accepted auditing standards by
			 independent certified public accountants.
					(2)ReportsThe
			 report of each annual audit pursuant to paragraph (1) shall be included in the
			 annual report submitted in accordance with section 102(7).
					(d)Prohibition on
			 election and lobbying activities
					(1)FederalThe Consortium may not—
						(A)make any
			 contribution to a candidate for election for Federal office or to a political
			 committee;
						(B)employ or
			 retain—
							(i)a
			 registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et
			 seq.); or
							(ii)an organization that employs one or more
			 lobbyists and is registered under section 4(a)(2) of such Act (2 U.S.C.
			 1603(a)(2)); or
							(C)provide any thing of value, other than
			 educational materials or information, to any elected official of the Federal
			 Government.
						For purposes
			 of this paragraph, the terms contribution, candidate,
			 Federal office, and political committee have the
			 meanings given such terms in section 301 of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 431).(2)ConsortiumThe Consortium may not—
						(A)make any
			 contribution to a candidate for election for any State or local office or to
			 any committee, club, association, or other group that receives contributions or
			 makes expenditures for the purpose of influencing any such election;
						(B)employ or retain any person who engages in
			 influencing legislating (as such term is defined in section 4911(d) of the
			 Internal Revenue Code of 1986 (26 U.S.C. 4911(d))) of any State or local
			 legislative body; or
						(C)provide any thing of value, other than
			 educational materials or information, to any elected official of any State or
			 local government.
						105.Management
				(a)Board of
			 directors; membership; designation of chairperson
					(1)Board of
			 directorsThe management of the Consortium shall be vested in a
			 board of directors (referred to in this title as the Board)
			 composed of not less than 3 members.
					(2)ChairpersonThe
			 Secretary of the Treasury, or the designee of the Secretary, shall serve as the
			 chairperson of the Board.
					(3)MembershipThe
			 members of the Board shall include—
						(A)the Secretary of
			 Homeland Security and the Secretary of Commerce, or the designees of such
			 Secretaries, respectively, but only during such times as there are fewer than
			 two States participating in the Consortium; and
						(B)a member from each
			 State participating in the Consortium, who shall be appointed by such
			 State.
						(b)BylawsThe
			 Board may prescribe, amend, and repeal such bylaws as may be necessary for
			 carrying out the functions of the Consortium.
				(c)Compensation,
			 actual, necessary, and transportation expenses
					(1)Non-Federal
			 employeesA member of the Board who is not otherwise employed by
			 the Federal Government shall be entitled to receive the daily equivalent of the
			 annual rate of basic pay payable for level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code, as in effect from time to time,
			 for each day (including travel time) during which such member is engaged in the
			 actual performance of duties of the Consortium.
					(2)Federal
			 employeesA member of the Board who is an officer or employee of
			 the Federal Government shall serve without additional pay (or benefits in the
			 nature of compensation) for service as a member of the Consortium.
					(3)Travel
			 expensesMembers of the Consortium shall be entitled to receive
			 travel expenses, including per diem in lieu of subsistence, equivalent to those
			 set forth in subchapter I of chapter 57 of title 5, United States Code.
					(d)QuorumA
			 majority of the Board shall constitute a quorum.
				(e)Executive
			 directorThe Board shall appoint an executive director of the
			 Consortium on such terms as the Board may determine.
				106.Staff; experts
			 and consultants
				(a)Staff
					(1)AppointmentThe
			 Board of the Consortium may appoint and terminate such other staff as are
			 necessary to enable the Consortium to perform its duties.
					(2)CompensationThe
			 Board of the Consortium may fix the compensation of the executive director and
			 other staff.
					(b)Experts and
			 consultantsThe Board shall procure the services of experts and
			 consultants as the Board considers appropriate.
				107.Federal
			 liabilityThe Federal
			 Government and the Consortium shall not bear any liabilities arising from the
			 actions of the Consortium. Participating States shall retain all catastrophe
			 risk until the completion of a transaction described in paragraphs (2) and (3)
			 of section 102.
			108.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $20,000,000 for each of
			 fiscal years 2012 through 2016.
			IICatastrophe
			 Obligation Guarantees
			201.PurposesThe purposes of this title are to establish
			 a program—
				(1)to promote the
			 availability of private capital to provide liquidity and capacity to State
			 catastrophe insurance programs; and
				(2)to expedite the
			 payment of claims under State catastrophe insurance programs and better assist
			 the financial recovery from significant natural catastrophes by authorizing the
			 Secretary of the Treasury to guarantee debt for such purposes.
				202.Establishment
			 of debt guarantee program
				(a)Authority of
			 SecretaryThe Secretary of the Treasury is authorized and shall
			 have the powers and authorities necessary to guarantee, and to enter into
			 commitments to guarantee, holders of debt against loss of principal or
			 interest, or both, on any such debt issued by eligible State programs for
			 purposes of this title, provided that the total principal amount of debt
			 obligations guaranteed by the Secretary—
					(1)for eligible State
			 programs that cover earthquake peril shall not exceed $3,500,000,000;
			 and
					(2)for eligible State
			 programs that cover all other perils shall not exceed $17,000,000,000.
					(b)Conditions for
			 guarantee eligibilityA debt guarantee under this section may be
			 made only if the Secretary has issued a commitment to guarantee to an eligible
			 State program. The commitment to guarantee shall be for a period of 3 years and
			 may be extended by the Secretary for a period of 1 year on each annual
			 anniversary of the issuance of the commitment to guarantee. The commitment to
			 guarantee and each extension of such commitment may be issued by the Secretary
			 only if the following requirements are satisfied:
					(1)The eligible State
			 program submits to the Secretary a report setting forth, in such form and
			 including such information as the Secretary shall require, how the eligible
			 State program plans to repay the debt.
					(2)Based upon the
			 eligible State program's report submitted pursuant to paragraph (1), the
			 Secretary determines there is reasonable assurance that the eligible State
			 program can meet its repayment obligation under the debt.
					(3)The eligible State
			 program enters into an agreement with the Secretary, as the Secretary shall
			 require, that the eligible State program will not use Federal funds of any kind
			 or from any Federal source (including any disaster or other financial
			 assistance, loan proceeds, and any other assistance or subsidy) to repay the
			 debt.
					(4)The commitment to
			 guarantee shall specify the fees for debt guarantee coverage.
					(5)The maximum term
			 of the debt that shall be specified in a commitment issued under this section
			 may not exceed 30 years.
					(6)The Secretary determines that the eligible
			 State program does not cover losses arising from floods to properties located
			 in areas having special flood hazards (as such term is defined for purposes of
			 the National Flood Insurance Act of 1968 and the Flood Disaster Protection Act
			 of 1973).
					(c)Mandatory
			 assistance for eligible State programsThe Secretary shall upon
			 the request of an eligible State program and pursuant to a commitment to
			 guarantee issued under subsection (b), provide a guarantee under subsection (d)
			 for such eligible State program in the amount requested by such eligible State
			 program, subject to the limitation under subsection (d)(2).
				(d)Catastrophic
			 debt guaranteeA debt guarantee under this subsection for an
			 eligible State program shall be subject to the following requirements:
					(1)PreconditionsThe
			 eligible State program shows to the satisfaction of the Secretary that insured
			 losses in the State to the eligible State program arising from the event or
			 events covered by the commitment to guarantee are likely to exceed the eligible
			 State program’s available cash resources, as calculated on the date of the
			 event.
					(2)AmountThe
			 aggregate principal amount of the debt guaranteed following an event or events
			 referred to in paragraph (1) may not exceed the amount by which the insured
			 losses expected to be sustained by the State program as a result of such event
			 or events exceed 80 percent of the qualifying assets of the eligible State
			 program as stated in the most recent quarterly financial statement filed with
			 the domiciliary regulator of the program prior to the event or events, except
			 that, for eligible State programs that are not required to file such quarterly
			 financial statements, the aggregate principal amount of the debt guaranteed may
			 not exceed the amount by which insured losses sustained by the State program as
			 a result of such event or events exceed 80 percent of the unrestricted net
			 assets as stated in the annual financial statement for the program’s fiscal
			 year ending immediately prior to the event or events.
					(3)Use of
			 fundsAmounts of debt guaranteed under this section shall be used
			 only to pay the costs of issuing debt and to pay the insured losses and loss
			 adjustment expenses incurred by an eligible State program. Such amounts shall
			 not be used for any other purpose.
					(e)FundingThere are authorized to be appropriated
			 such sums as may be necessary to carry out this section.
				203.Effect of
			 guaranteeThe issuance of any
			 guarantee by the Secretary under this title shall be conclusive evidence
			 that—
				(1)the guarantee has
			 been properly obtained;
				(2)the underlying
			 debt qualified for such guarantee; and
				(3)the guarantee is
			 valid, legal, and enforceable.
				204.Full faith and
			 creditThe full faith and
			 credit of the United States is pledged to the payment of all guarantees issued
			 under this title with respect to principal and interest.
			205.Fees for
			 guarantees; amount; collectionThe Secretary shall charge and collect fees
			 for each guarantee in amounts specified in the commitment to guarantee, which
			 shall be in amounts sufficient in the judgment of the Secretary at the time of
			 issuance of the commitment to guarantee to cover applicable administrative
			 costs and probable losses on the guaranteed obligations covered by the
			 commitment to guarantee, but in any event not to exceed one-half of 1 per
			 centum per annum of the outstanding indebtedness covered by each
			 guarantee.
			206.Payment of
			 losses
				(a)In
			 generalThe Secretary agrees to pay to the duly appointed paying
			 agent or trustee (in this section referred to as the Fiscal Agent)
			 for the eligible State program that portion of the principal and interest on
			 any debt guaranteed under this title that shall become due for payment but
			 shall be unpaid by the eligible State program as a result of such program
			 having provided insufficient funds to the Fiscal Agent to make such payments.
			 The Secretary shall make such payments on the date such principal or interest
			 becomes due for payment or on the business day next following the day on which
			 the Secretary shall receive notice of failure on the part of the eligible State
			 program to provide sufficient funds to the Fiscal Agent to make such payments,
			 whichever is later. Upon making such payment, the Secretary shall be subrogated
			 to all the rights of the ultimate recipient of the payment. The Secretary shall
			 be entitled to recover from the eligible State program the amount of any
			 payments made pursuant to any guarantee entered into under this title.
				(b)Role of the
			 Attorney GeneralThe Attorney General shall take such action as
			 may be appropriate to enforce any right accruing to the United States as a
			 result of the issuance of any guarantee under this title.
				(c)Right of the
			 SecretaryNotwithstanding any other provision of law relating to
			 the acquisition, handling, or disposal of property by the United States, the
			 Secretary shall have the right in the discretion of the Secretary to complete,
			 recondition, reconstruct, renovate, repair, maintain, operate, or sell any
			 property acquired by the Secretary pursuant to the provisions of this
			 title.
				207.RegulationsThe Secretary shall issue any regulations
			 necessary to carry out the debt-guarantee program established under this
			 title.
			IIIReinsurance
			 coverage for eligible State programs
			301.Program
			 authorityThe Secretary of the
			 Treasury, shall make available for purchase, only by eligible State programs,
			 contracts for reinsurance coverage under this title.
			302.Contract
			 principlesContracts for
			 reinsurance coverage made available under this title—
				(1)shall be priced on an actuarially sound
			 basis;
				(2)shall minimize the
			 administrative costs of the Federal Government; and
				(3)shall provide
			 coverage based solely on insured losses covered by the eligible State program
			 purchasing the contract.
				303.Terms of reinsurance
			 contracts
				(a)Minimum
			 attachment point and levels of coverageThe Secretary shall establish attachment
			 points at which reinsurance coverage under this title is provided to eligible
			 State programs. In setting attachment points and in determining the levels of
			 reinsurance coverage provided, the Secretary shall take into
			 consideration—
					(1)the coverage
			 available through eligible State programs;
					(2)the availability
			 and accessibility of reinsurance in the private market; and
					(3)other factors as
			 deemed appropriate by the Secretary.
					(b)Ninety percent
			 coverage of insured losses in excess of retained lossesEach
			 contract for reinsurance coverage under this title shall provide that the
			 amount paid out under the contract shall be equal to 90 percent of the amount
			 of insured losses of the eligible State program in excess of the amount of
			 retained losses that the contract requires, pursuant to subsection (a), to be
			 incurred by such program.
				(c)MaturityThe term of each contract for reinsurance
			 coverage under this title shall not exceed 1 year or such other term as the
			 Secretary may determine.
				(d)Payment
			 conditionEach contract for
			 reinsurance coverage under this title shall authorize claims payments to the
			 eligible State program purchasing the coverage only for insured losses provided
			 under the contract.
				(e)Multiple
			 eventsThe contract shall cover any insured losses from one or
			 more events that may occur during the term of the contract and shall provide
			 that if multiple events occur, the retained losses requirement under subsection
			 (a) shall apply on a calendar year basis, in the aggregate and not separately
			 to each individual event.
				(f)Timing of
			 claimsClaims under a
			 contract for reinsurance coverage under this title shall include only insurance
			 claims that are reported to the eligible State program within the 3-year period
			 beginning upon the event or events for which payment under the contract is
			 provided.
				(g)Actuarial
			 pricingThe price of coverage
			 under a reinsurance contract under this title shall be an amount, established
			 by the Secretary at a level that annually produces expected premiums that shall
			 be sufficient to pay the reasonably anticipated cost of all claims (which may
			 not be equal only to average annual costs), loss adjustment expenses, all
			 administrative costs of reinsurance coverage offered under this title, and any
			 such outwards reinsurance, as described in section 305(c)(3), as the Secretary
			 considers prudent taking into consideration the demand for reinsurance coverage
			 under this title. The anticipated cost of all claims shall be comparable to
			 amounts being included in the price for similar layers of coverage in the
			 private sector, taking into account the savings associated with non-profit and
			 tax-exempt status of the Fund established under section 305.
				(h)InformationEach contract for reinsurance coverage
			 under this title shall contain a condition providing that the Secretary may
			 require the eligible State program that is covered under the contract to submit
			 to the Secretary all information on the eligible State program relevant to the
			 duties of the Secretary under this title.
				(i)OthersContracts
			 for reinsurance coverage under this title shall contain such other terms as the
			 Secretary considers necessary to carry out this title and to ensure the
			 long-term financial integrity of the program under this title.
				304.Maximum Federal
			 liability
				(a)In
			 generalSubject to subsection
			 (b) and notwithstanding any other provision of law, the aggregate potential
			 liability for payment of claims under all contracts for reinsurance coverage
			 under this title sold in any single year shall be determined by the Secretary
			 based on review of the market for reinsurance coverage under this title.
				(b)LimitationThe authority of the Secretary to enter
			 into contracts for reinsurance coverage under this title shall be effective for
			 any fiscal year only to such extent or in such amounts as are or have been
			 provided in appropriation Acts for such fiscal year for the aggregate potential
			 liability for payment of claims under all contracts for reinsurance coverage
			 under this title.
				305.Federal Natural
			 Catastrophe Reinsurance Fund
				(a)EstablishmentThere
			 is established within the Treasury of the United States a fund to be known as
			 the Federal Natural Catastrophe Reinsurance Fund (in this section referred to
			 as the Fund).
				(b)CreditsThe
			 Fund shall be credited with—
					(1)amounts received
			 annually from the sale of contracts for reinsurance coverage under this
			 title;
					(2)any amounts appropriated for the aggregate
			 potential liability for payment of claims under all contracts for reinsurance
			 coverage under this title; and
					(3)any amounts earned
			 on investments of the Fund pursuant to subsection (d).
					(c)UsesAmounts
			 in the Fund shall be available to the Secretary only for the following
			 purposes:
					(1)Contract
			 paymentsFor payments to purchasers covered under contracts for
			 reinsurance coverage for eligible losses under such contracts.
					(2)Administrative
			 expensesTo pay for the administrative expenses incurred by the
			 Secretary in carrying out the reinsurance program under this title.
					(3)Outwards
			 reinsuranceTo obtain
			 retrocessional or other reinsurance coverage of any kind to cover risk
			 reinsured under contracts for reinsurance coverage made available under this
			 title.
					(d)InvestmentThe Secretary shall invest such amounts in
			 the Fund as the Secretary considers advisable in obligations issued or
			 guaranteed by the United States. For purposes of the grant mandate in section
			 401(e) for a fiscal year, the Secretary shall disclose the annual net
			 investment income available not later than 60 days after the conclusion of such
			 fiscal year and disperse appropriate funds not later than 90 days after the
			 conclusion of such fiscal year.
				306.RegulationsThe Secretary shall issue any regulations
			 necessary to carry out the program for reinsurance coverage under this
			 title.
			IVMitigation grant
			 program
			401.Mitigation
			 grant program
				(a)EstablishmentThe Secretary of Housing and Urban
			 Development shall establish and carry out a program to provide grants to
			 eligible entities to develop, enhance, or maintain programs to prevent and
			 mitigate losses from natural catastrophes.
				(b)GrantsA grant provided under subsection (a) shall
			 be used to reduce loss of life and property by—
					(1)encouraging awareness of risk factors and
			 what steps can be taken to eliminate or reduce them, including public education
			 campaigns to promote citizen and community preparedness;
					(2)assisting in the
			 determination of the location of risk by giving careful consideration to the
			 natural risks for the location of a property;
					(3)providing inspections of homes to identify
			 areas to strengthen such homes and reduce exposure to natural
			 catastrophes;
					(4)providing financial assistance to
			 homeowners to retrofit homes to reduce exposure to natural catastrophes;
			 or
					(5)supporting disaster response readiness
			 programs, including initiatives that develop, enhance ,or maintain the capacity
			 of a public safety organization to be better prepared, equipped, and trained to
			 respond to natural catastrophes.
					(c)Consultation
			 with expertsIn carrying out the program established under
			 subsection (a), the Secretary of Housing and Urban Development shall consult
			 with—
					(1)disaster
			 preparedness and response organizations;
					(2)homebuilders;
					(3)real estate
			 professionals;
					(4)building code
			 enforcement agencies; and
					(5)any other person
			 that the Secretary considers appropriate.
					(d)Eligible entity
			 definedIn this section, the
			 term eligible entity means a State or local government, a part or
			 program of a State or local government, or a nationally recognized,
			 congressionally chartered disaster response non-profit organization.
				(e)Grant
			 mandateThe Secretary shall,
			 to the extent provided in advance in appropriation Acts, use not less than 35
			 percent of the net investment income from the Federal Natural Catastrophe
			 Reinsurance Fund earned in each fiscal year pursuant to section 305(d) for
			 grants under this section.
				VGeneral
			 provisions
			501.Eligible State
			 programs
				(a)Eligible State
			 programsA State program shall be considered an eligible
			 State program for purposes of this Act if the Secretary certifies, in
			 accordance with the procedures established under subsection (c), that the State
			 program complies with the following requirements:
					(1)State program
			 designThe State program is established and authorized by State
			 law as an insurance program or a reinsurance program that is designed to
			 improve private insurance markets and that offers residential property
			 insurance coverage for losses arising from any personal residential line of
			 insurance, as defined in the Uniform Property and Casualty Product Coding
			 Matrix of the National Association of Insurance Commissioners.
					(2)OperationThe
			 State program shall meet the following requirements:
						(A)A majority of the
			 members of the governing body of the State program shall be public officials or
			 appointed by public officials.
						(B)The State shall
			 have a financial interest in the State program.
						(C)If the State has
			 at any time appropriated amounts from the State program's funds for any purpose
			 other than payments for losses insured under the State program, or payments
			 made in connection with any of the State program's authorized activities, the
			 State shall have returned such amounts to the State fund, together with
			 interest on such amounts.
						(3)Tax
			 statusThe State program shall have received from the Secretary
			 (or the Secretary’s designee) a written determination, within the meaning of
			 section 6110(b) of the Internal Revenue Code of 1986, that the program
			 either—
						(A)constitutes an
			 integral part of the State that has created it; or
						(B)is otherwise
			 exempt from Federal income taxation.
						(4)EarningsThe
			 State program may not provide for any distribution of any part of any net
			 profits of the State program to any insurer that participates in the State
			 program.
					(5)Prevention and
			 mitigation
						(A)Mitigation of
			 lossesThe State program shall include provisions designed to
			 encourage and support programs to mitigate losses from natural catastrophes for
			 which the State insurance or reinsurance program was established to provide
			 insurance coverage.
						(B)Operational
			 requirementsThe State program shall operate in a State
			 that—
							(i)requires that an
			 appropriate public body within the State shall have adopted adequate mitigation
			 measures with effective enforcement provisions which the Secretary finds are
			 consistent with the criteria for construction described in the International
			 Code Council building codes;
							(ii)has
			 taken actions to establish an insurance rate structure that takes into account
			 measures to mitigate insured losses; and
							(iii)ensures, to the
			 extent that reinsurance coverage made available under the eligible State
			 program results in any cost savings in providing insurance coverage for risks
			 in such State, such cost savings are reflected in premium rates charged to
			 consumers for such coverage.
							(6)Requirements
			 regarding coverageThe State program—
						(A)may not, except
			 for charges or assessments related to post-event financing or bonding, involve
			 cross-subsidization between any separate property and casualty insurance lines
			 covered under the State program pursuant to paragraph (1);
						(B)shall be subject to a requirement under
			 State law that for any insurance coverage made available under the State
			 insurance program or for any reinsurance coverage for such insurance coverage
			 made available under the State reinsurance program, the premium rates charged
			 shall cover the expected value of all future costs associated with insurance
			 policies or reinsurance contracts written by such program, in accordance with
			 the principles under section 303(g);
						(C)shall make
			 available to all qualifying policyholders insurance or reinsurance coverage, as
			 applicable, and mitigation services on a basis that is not unfairly
			 discriminatory; and
						(D)publishes, and displays in a prominent
			 location on a Web site for the State insurance program, information for the
			 State insurance program of estimated assessments and surcharges on
			 policyholders, in accordance with State laws, regulations, or other
			 requirements, for a range of natural disaster or catastrophic events having a
			 varying magnitude of losses, including an event projected to result in losses
			 of such magnitude that they have a 1 percent chance of being equaled or
			 exceeded in any single year, based on the current year estimated aggregate
			 funding capacity of the State insurance program and State reinsurance
			 program.
						(7)Land use and
			 zoningThe State program, to the extent possible, seeks to
			 encourage appropriate State and local government units to develop comprehensive
			 land use and zoning plans that include natural hazard mitigation.
					(8)Risk-based
			 capital requirementsThe
			 State program—
						(A)complies with such
			 risk-based capital requirements as applicable State law may impose and shall
			 take into consideration asset risk, credit risk, underwriting risk, and such
			 other relevant risk as determined by the Secretary; and
						(B)for each calendar
			 year, prepares and submits to the Secretary a report identifying its
			 claim-paying capacity at such time after the conclusion of such year, and
			 containing such information and in such form, as the Secretary shall
			 require.
						(9)Other
			 requirementsThe State
			 program complies with such additional organizational, underwriting, and
			 financial requirements as the Secretary shall, by regulation, provide to carry
			 out the purposes of this Act.
					(b)CertificationThe
			 Secretary shall establish procedures for initial certification and
			 recertification as an eligible State program.
				(c)Transitional
			 MechanismsFor the 5-year
			 period beginning on the date of the enactment of this Act, in the case of a
			 State that does not have an eligible State program for the State, a State
			 residual insurance market entity, or State-sponsored provider of natural
			 catastrophe insurance, for such State shall be considered to be an eligible
			 State program, but only if such State residual insurance market entity, or
			 State-sponsored provider of natural catastrophe insurance, was in existence
			 before such date of enactment.
				(d)Reinsurance To
			 cover exposureThis section may not be construed to limit or
			 prevent any eligible State program from obtaining reinsurance coverage for
			 insured losses retained by insurers pursuant to this section.
				502.Study and
			 conditional coverage of commercial residential lines of insuranceThe Secretary shall study, on an expedited
			 basis, the need for and impact of expanding the programs established by this
			 Act to apply to insured losses of eligible State programs for losses arising
			 from all commercial insurance policies which provide coverage for properties
			 that are composed predominantly of residential rental units. The Secretary
			 shall consider the catastrophic insurance and reinsurance market for commercial
			 residential properties, and specifically the availability of adequate private
			 insurance coverage when an insured event occurs, the impact any such capacity
			 restrictions have on housing affordability for renters, and the likelihood that
			 such an expansion of the program would increase insurance capacity for this
			 market segment.
			503.Study of
			 risk-based pricing and State program ratesThe Comptroller General of the United States
			 shall conduct a study to analyze—
				(1)risk-based rate
			 pricing, to determine the use of actuarially sound pricing for State insurance,
			 reinsurance, or residual market programs, including what measures States are
			 taking to implement actuarially sound rates; and
				(2)rates for State
			 insurance, reinsurance, or residual market programs that fail to cover the
			 expected value of all future costs, including the cost of capital, associated
			 with insurance policies or reinsurance contracts written by such programs or
			 fail to have sufficient assets above their indebtedness to meet their
			 obligations.
				Not later than 6 months after the date of the enactment
			 of this Act, the Comptroller General shall submit a report to the Congress on
			 the results of the study under this section.504.DefinitionsIn this Act:
				(1)Commitment to
			 guaranteeThe term commitment to guarantee means a
			 commitment to make debt guarantees to an eligible State program pursuant to
			 section 202(d).
				(2)Eligible State
			 programThe term eligible State program means a
			 State program that the Secretary certifies as an eligible State program under
			 section 501.
				(3)Insured
			 lossThe term insured loss means any loss that is
			 determined by an eligible State program as being covered by insurance or
			 reinsurance made available under that eligible State program.
				(4)Qualifying
			 assetsThe term qualifying assets means the
			 policyholder surplus of the eligible State program as stated in the most recent
			 quarterly financial statement filed by the program with the domiciliary
			 regulator of the program in the last quarter ending prior to the event or
			 events.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(6)StateThe
			 term State includes the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana
			 Islands, the United States Virgin Islands, and American Samoa, and any other
			 territory or possession of the United States.
				505.RegulationsThe Secretary shall issue such regulations
			 as may be necessary to carry out this Act.
			
